
	
		III
		110th CONGRESS
		1st Session
		S. RES. 308
		IN THE SENATE OF THE UNITED STATES
		
			September 5, 2007
			Mr. Chambliss (for
			 himself, Mr. Isakson, and
			 Mrs. Lincoln) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Warner Robins American
		  Little League team of Warner Robins, Georgia, for winning the championship game
		  of the Little League World Series.
	
	
		Whereas, on August 26, 2007, the Warner Robins American
			 Little League team defeated the Tokyo Kitasuna Little League team of Tokyo,
			 Japan, by 3 runs to 2 runs to win the 61st annual Little League Baseball World
			 Series;
		Whereas the Warner Robins American Little League team had
			 an impressive record of 20 wins and only 1 loss;
		Whereas the success of the Warner Robins American Little
			 League team depended on the tremendous dedication and sportsmanship of the
			 team, including—
			(1)Keaton Allen, who
			 played outfield and pitched for the team;
			(2)Dalton Carriker,
			 who played shortstop and pitched for the team;
			(3)Zane Conlon, who
			 played 2nd base, shortstop, outfield, and pitched for the team;
			(4)Hunter Jackson,
			 who played 3rd base;
			(5)Taylor Lay, who
			 played 2nd base and outfield;
			(6)Nick Martens, who
			 played 2nd base and outfield;
			(7)Payton Purvis,
			 who played outfield;
			(8)Kendall Scott,
			 who pitched and caught for the team;
			(9)Hunt Smith, who
			 played 1st base and outfield;
			(10)David
			 Umphreyville, who played outfield and caught for the team;
			(11)Micah Wells, who
			 played 1st base; and
			(12)Clint Wynn, who
			 played outfield and pitched for the team;
			Whereas the Warner Robins American Little League team was
			 managed by Mickey Lay and coached by Mike Conlon, Tommy Morris, and Mike Smith,
			 each of whom demonstrated leadership, professionalism, and respect for the
			 players they led and the game of baseball;
		Whereas the fans of the Warner Robins American Little
			 League team showed enthusiasm, support, and courtesy for the game of baseball
			 and all of the players and coaches;
		Whereas the performance of the Warner Robins American
			 Little League team demonstrated to parents and communities throughout the
			 United States that athletic participation builds character and leadership in
			 children;
		Whereas the Warner Robins American Little League team
			 became the second consecutive team from the State of Georgia to win the Little
			 League World Series, following the win by the Columbus Northern Little League
			 team in 2006;
		Whereas Georgia is only the 4th State to produce
			 back-to-back champions in the 61-year history of the Little League World Series
			 and the first State to win back-to-back titles since 1992–1993;
		Whereas every team from the State of Georgia that has
			 participated in the Little League World Series has won the Championship;
			 and
		Whereas the Warner Robins American Little League team
			 brought pride and honor to the State of Georgia and the United States: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)congratulates and
			 honors the Warner Robins American Little League team and the loyal fans who
			 supported the team on winning the 61st annual Little League Baseball World
			 Series;
			(2)recognizes and
			 commends the hard work, dedication, determination, and commitment to excellence
			 of the members, parents, coaches, and managers of the Warner Robins American
			 Little League team;
			(3)recognizes and
			 commends the people of Warner Robins, Georgia, for the outstanding loyalty and
			 support that they displayed for the Warner Robins American Little League team
			 throughout the season;
			(4)commends Little
			 League Baseball for continuing the tradition of encouraging the development of
			 sportsmanship and confidence in youth by sponsoring world-class baseball;
			 and
			(5)respectfully
			 requests—
				(A)that the American
			 people recognize the achievements of the Warner Robins American Little League
			 team; and
				(B)that the
			 Secretary of the Senate transmit an enrolled copy of this resolution to—
					(i)the
			 City of Warner Robins; and
					(ii)the Warner
			 Robins American Little League Baseball team for appropriate display.
					
